Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 1 of 23



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY
                                    NEWARK DIVISION

   IVAN OJEDA, individually and on behalf of all
   others similarly situated,
                                                             CIV. A. NO.
                      Plaintiff,

   vs.                                                       JURY TRIAL DEMANDED

   KALLBERG INDUSTRIES, LLC,

                         Defendant.
                                                             CLASS/COLLECTIVE ACTION


                                                             PURSUANT TO 29 U.S.C. §
                                                             216(b)/ FED. R. CIV. P. 23


                             PLAINTIFF’S COLLECTIVE ACTION
                              AND CLASS ACTION COMPLAINT

                                           I.     SUMMARY

     1.          Ivan Ojeda (Ojeda) brings this lawsuit to recover unpaid overtime wages and other

  damages from Kallberg Industries, LLC (Kallberg) under the provisions of section 216(b) of the Fair

  Labor Standards Act of 1938 (the “FLSA”), as amended 29 U.S.C. §§ 201, et seq., the Puerto Rico

  Wage Payment Statute (the “PRWPS”), 29 L.P.R.A. §§ 171, et seq., §§ 250, et seq., and §§ 271, et seq.

     2.          Ojeda and those similarly situated regularly worked for Kallberg in excess of 40 hours

  each week. As shown below, Kallberg failed to properly compensate Ojeda and all other similarly

  situated workers. When these workers were paid a day rate, they were not paid overtime. When they

  were paid hourly, Kallberg failed to properly calculate their rate of pay, by failing to include all

  remuneration received, thereby depriving them of the appropriate rate of overtime pay. Kallberg also




                                                   1
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 2 of 23



  improperly classified Ojeda and those similarly situated as independent contractors. This action seeks

  to recover the unpaid overtime wages and other damages owed to these workers.

                                    II. JURISDICTION AND VENUE

     3.          This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

  because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

     4.          Venue is proper in the U.S. District Court Southern District of Florida, Fort

  Lauderdale Division pursuant to 28 U.S.C. § 1391(b).

     5.          The Court has federal jurisdiction over this action pursuant to the jurisdictional

  provisions of the Class Action Fairness Act, 28 U.S.C. § 1332(d). The Court also has supplemental

  jurisdiction over any state law sub-class pursuant to 28 U.S.C. § 1367.

     6.          Kallberg maintains its headquarters in this Broward County in the U.S. District Court

  Southern District of Florida, Fort Lauderdale Division.

                                              III. PARTIES

     A. Ivan Ojeda

     7.          Plaintiff Ojeda is a resident of Puerto Rico. His written consent is on file with the

  Court.

     8.          Ojeda worked for Louis Berger through Kallberg and Kennett. He was a diesel

  mechanic for Kennett and Kallberg from January of 2018 until September of 2018 in Puerto Rico. He

  would perform service and maintenance on industrial generators.

     9.          Ojeda normally worked 12 hours a day seven days a week, but he was not paid

  overtime for hours worked over 40 in a workweek.

     10.         Initially, Ojeda was paid a day rate of $225 regardless of the number of hours he

  worked. He was later switched to hourly pay with overtime.




                                                     2
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 3 of 23



     11.          When he was paid hourly, his “fringe” pay was not included in his regular rate. Ojeda’s

  paychecks did not include all remuneration into calculating the overtime that he should have received.

     B. Opt-In Plaintiffs

     12.          The following Plaintiffs who have opted into this matter were also employed by

  Kallberg:

           Ivan J. Ojeda
           Jesse Velazquez Rivera
           Juan L Rodriguez
           Albert Torres
           Leose Rodriguez
           Miguel Villegas
           Luis Figueroa
           Gabriel T Prada
           Javier Colon
           Edgard Medina-Cruz
           Brian Castro
           Jose Armstrong
           Carlos R. Abreu
           Miguel Isaac-Alicea
           Edgardo Gonzalez-Colon
           Gabriel Martinez-Lopez
           Nelson Morales
           Hector Rivera
           Manuel A Lopez
           Richard Vargas
           Bernie Castellanos-Rodriguez
           Francisco Guzman-Bartolomei
           Eduardo Hernandez
           Christopher L Perez


                                                     3
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 4 of 23



        Rafael Cortes
        Gabriel E. Fernandez-Torres
        Anibal Lopez-Medina
        Christian Benitez-Toledo
        Jonathan Sepulveda
        Josue Rios-Rivera
        Victor Fuentes-Fernandez
        Jorge Rosa
        Victor Alers
        Jose M. Garcia-Cortes
        Edgar Roman Lopez
        Diego Salcedo Morales
        Roberto O Ruiz
        Roberto Rafols
        Alejandro Moreda
        Juan C. Gelabert
        Angel Andujar
        Jose De La Cruz
        Elvis A. Martinez
        William Dorta
        Kemuel Barreto-Castillo
        Leniel J. Soto
        Bernardo Martinez-Paredes
        Efrain Colon-Santana
        Gabriel A. Velez- Lambrix
        Lino Corretjer
        Xavier Ramos-Rodriguez
        Joseph Velez-Lambrix
        Reinaldo Roman
        Francisco J. Augusto-Domenech


                                        4
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 5 of 23



        Xavier Juarbe-Vargas
        Rafael Cruz
        Eliezer Alvarez-Serrano
        Jose A Vargas
        Angelo Acevedo
        Christian Nieves-Calero
        Harold Gonzalez
        Jose E Rafols
        Juan Castro
        Edwin Torrado-Torres
        Karlos J Perez-Valle
        Juan C Gerena
        Ruben Aponte
        Alexander Ruiz- Garcia
        Vicente Gonzalez-Deliz
        Luis A. Ramos-Rodriguez
        Eric Rivera
        Jose A. Antongiorgi
        Josue Perez-Carrero
        Israel Velazquez-Rios
        Javier Rodriguez-Mercado
        Rolando Arroyo-Bracero
        Elveen Samalot- Lopez
        Ernesto Gonzalez
        Raymond Torres-Roman
        Alberto Cruz- Rodriguez
        Ian M Cahill-Serrano
        Samuel Ramos
        Joel Martinez
        Miguel Diaz


                                       5
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 6 of 23



        Iran L. Adames
        Jason P. Berrios
        Osmar J. Badillo-Maisonave
        Jensen Riopedre
        Rafael Alvarez-Vargas
        Johnny Ortiz-Rivera
        Emilio J. Rosario-Morales
        Alexander Rosario
        Alejandro Martinez
        Jason Roman Pagan
        Wigberto Torres Rivera
        Anibal Rosario-Batista
        David Arocho-Castro
        Jonathan Alvarez
        William Garcia-Caldero
        Daniel Alvarez
        Hector Cardona
        Wayne Cedeno
        Alexander Pagan
        Manuel Velez
        Luis Feliciano
        Luis M Rivera- Figueroa
        Federico Ruiz-Torres
        Jose A. Lugo
        Rafael Alomar-Colon
        Nelson Reyes-Pineiro
        Hector I Rodriguez-Ramos
        Jose A. Martinez La Santa
        German De Ornellas-Hau
        Darien Rivera Rodriguez


                                       6
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 7 of 23



        Gamaliel Rodriguez-Claudio
        Luis A Rivera-Rodriguez
        Jeffrey Gleason-Lopez
        Ramon E Santiago-Torres
        Tomas Carino
        Giancarlo Cardona
        Juan Arroyo-Diaz
        Xavier Ponce
        Juan M Camacho-Rodriguez
        Jose Manuel Rodriguez-Cruz
        Javier Bonilla-Rios
        Leonardo Mantilla
        Jose Machado
        Hauger Martin
        Wilfredo Figueroa
        Raul Gonzalez-Tosado
        Kelvin Ruiz-Maldonado
        Rancel Portes
        Thomas Bursian
        Ivan Burgos-Torres
        Jaime J Rubio
        Jose Carreras-Diaz
        Roberto Lopez
        Wilfredo Betancourt
        Alexandra Sanz
        Jaime Munoz
        Joshua Schultz
        Wray Rigual
        Gabriel Santos-De Leon
        Louis Vega


                                       7
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 8 of 23



        Enrique Sanchez-Rodriguez
        Kyle Donaldson-Irizarry
        Luis Centeno-Guzman
        Daniel Perez-Nieves
        Eric X Perez-Rodriguez
        Edwin Rivera-Serrano
        Dana A Graydon
        Carlos Martinez
        Hector Rivera-Gonzales
        Jhon Sarmiento
        David Gonzalez-Benjan
        Omar A. Santiago-Vega
        Davon Elie-Hiraldo
        Jason Pagan-Castellano
        Gabriel Torres-Marquez
        Miguel F Serrano-Negron
        Justin Mullins
        Jose A. Verdiales-Gonzalez
        Inocencio Rios
        William Magnuson
        Ramon Vazquez
        Edwin Rivera-Vega
        Virgilio Nunez-Rodriguez
        Bernardo R. Martinez-Guevara
        Rafael Benet-Ayala
        Luis I. Rivera-Santos
        Alexander Bermudez
        Erich Dehmel-Rivera
        Anthony Colon-Morales
        Michael J. Mercer


                                       8
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 9 of 23



           Cody Mercer
           Luis E. Soto-Ruiz
           Alberto J Santiago-Roda
           Jose M Garcia
           Orlando Bello-Vazquez
           John Barber
           Billy Carpenter
           Edgar Jiminez-Montanez
           Kenneth Burrows
           Michael Williams
           James Carter
           David Guerry
           Cesar Benitez
           Angel Marquez-Cadiz

     13.          The Opt-in Plaintiffs worked through Kallberg for Louis Berger in Puerto Rico.

     14.          Like Ojeda, the Opt-in Plaintiffs were paid a day rate without overtime compensation.

     15.          Like Ojeda, the Opt-in Plaintiffs provided relief work after the hurricanes.

     16.          The Opt-in Plaintiffs customarily worked 12 or more hours a day, and consistently

  worked over 60 hours a week. They were not paid overtime for hours worked over 40 in a workweek.

     C. Ojeda represents multiple proposed classes under the FLSA and Rule 23

  17. Ojeda brings this action on behalf of multiple classes. First, Ojeda brings this action individually

     and on behalf of all other similarly situated workers who were classified as independent contractors

     and paid by Kallberg’s day-rate system. Kallberg paid each of these workers a flat amount for each

     day worked and failed to pay them overtime for all hours that they worked in excess of 40 hours

     in a workweek. The class of similarly situated employees or potential class members sought to be

     certified is defined as follows (the “Day Rate Class”):




                                                     9
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 10 of 23



            All workers employed by or on behalf of Kallberg and any subsidiaries, alter
            egos, or co-employers who were classified as independent contractors and paid
            a day-rate while staffed to Louis Berger.

      18.          Plaintiff Ojeda also brings this action individually and on behalf of all other similarly

  situated workers who were classified as independent contractors and paid by Kallberg as hourly

  employees, whose overtime rate was improperly calculated. The class of similarly situated employees

  or potential class members sought to be certified is defined as follows (the “Hourly Class”):

            All workers employed by or on behalf of Kallberg and any subsidiaries, alter
            egos, or co-employers who were classified as independent contractors and
            received an hourly rate plus fringe payments while staffed to Louis Berger.

      19.          The Day Rate Class and the Hourly Class are collectively the “Putative Class

  Members.”

      20.          Ojeda further seeks class certification pursuant to FED. R. CIV. P. 23 under Puerto

  Rico Law (the “Puerto Rico Class”).

      21.          Ojeda brings this action on behalf of themselves and on behalf of the Puerto Rico

  Class:

            All workers employed by or on behalf of Kallberg and any subsidiaries, alter
            egos, or co-employers who were classified as independent contractors and paid
            a day-rate or received an hourly rate plus fringe payments in Puerto Rico while
            staffed to Louis Berger.

      22.          Defendant Kallberg Industries, LLC is a Florida limited liability company. It has made

  a special appearance in this case.

      23.          Kallberg and Louis Berger worked together in concert to employ the Putative Class

  Members in Puerto Rico.

      24.          A Wage & Hour investigation was conducted regarding Louis Berger and the other

  Kallberg’s pay practices.

      25.          The Case ID is 1841216.

      26.          Louis Berger agreed to pay more than $5,000,000.00 in back wages for it and the

                                                      10
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 11 of 23



  subcontractors identified above.

      27.         One of these subcontractors was Kallberg.

      28.         The pay practices found to be overtime violations are the same pay practices which

  Ojeda and the Putative Class Members were subjected to and are at issue in this lawsuit.

                                      IV. COVERAGE UNDER THE FLSA

      29.         At all times hereinafter mentioned, Kallberg has been an employer within the meaning

  of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

      30.         At all times hereinafter mentioned, Kallberg has been part of an enterprise within the

  meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

      31.         At all times hereinafter mentioned, Kallberg has been part of an enterprise engaged in

  commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the

  FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce

  or in the production of goods for commerce, or employees handling, selling, or otherwise working on

  goods or materials that have been moved in or produced for commerce - such as relief work

  equipment, hand tools, computers, automobiles, and cell phones – by any person and in that said

  enterprise has had and has an annual gross volume of sales made or business done of not less than

  $500,000 (exclusive of excise taxes at the retail level which are separately stated).

      32.         At all times hereinafter mentioned, Ojeda and the Putative Class Members were

  engaged in commerce or in the production of goods for commerce.

      33.         At all times hereinafter mentioned, Kallberg has been an employer within the meaning

  of 29 L.P.R.A. § 250b and 24 V.I.C. § 1 et seq.

      34.         As will be shown through this litigation, Kallberg treated Ojeda, and indeed all of their

  hurricane relief workers that were classified as independent contractors or employees and paid a daily

  rate without overtime compensation or whose overtime rate was miscalculated.



                                                      11
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 12 of 23



        35.          Kallberg’s misclassification of Ojeda and the Putative Class Members as independent

  contractors does not alter their status as employers for purposes of this FLSA collective or class action.

                                                    V.       FACTS

        36.          Following the massive devastation caused by Hurricane Irma and Hurricane Maria,

  FEMA and other state and federal governmental departments, such as the Department of the Army

  implemented programs to provide aid and repairs to Puerto Rico and the Virgin Islands.

        37.          As of November 1, 2018, FEMA alone awarded more than $4 billion for public

  assistance programs. 1

        38.          As part of these efforts, Louis Berger was awarded multiple contracts for power

  generation and repair. It deployed “more than 300 staff and independent contractors on the ground

  in support of the Federal Emergency Management Agency (FEMA), U.S. Army Corps of Engineers

  (USACE), U.S. Postal Service (USPS) and Defense Logistics Agency (DLA) missions to bring much

  needed manpower, equipment and supplies” to residents of Puerto Rico2 and the Virgin Islands.

        39.          Louis Berger was the prime contractor and subcontracted this work through Kallberg

  and other subcontractors. Upon information and belief, Louis Berger and Kallberg shared supervision

  and control of Ojeda and the Putative Class Members’ work schedules, determined their rate and

  method of payment, and jointly maintained employment records for work performed under the

  governmental programs. These entities jointly provided delivery, repairs, and service and maintenance

  on generators for use in Puerto Rico and the Virgin Islands.

        40.          To implement this work, the Kallberg hired workers such as Ojeda to perform skilled

  and manual labor to provide handyman, laborer, or mechanic services.

        41.          For this work, Ojeda and the Putative Class Members were misclassified as


  1   https://www.fema.gov/news-release/2018/11/01/fema-public-assistance-funding-tops-4-billion-puerto-rico
  2   https://www.louisberger.com/news/relief-bound-puerto-rico-and-virgin-islands


                                                           12
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 13 of 23



  independent contractors. While exact job titles and job duties may differ, these workers are subjected

  to the same or similar illegal pay practices for similar work.

      42.           For the Day Rate Class, Kallberg classified all of these workers as independent

  contractors and paid them a flat sum for each day worked, regardless of the number of hours that

  they worked that day (or in that workweek) and failed to provide them with overtime pay for hours

  that they worked in excess of 40 hours in a workweek.

      43.           For the Hourly Class, Kallberg improperly excluded certain payments it called “fringe”

  payments from the regular rate of pay, and as a result Ojeda and the Hourly Class members were not

  paid overtime at the proper overtime rate required by federal law.

      44.           Kallberg’s pay practices violate the FLSA and Puerto Rico wage laws.

      45.           Ojeda and the Putative Class Members generally provided labor, transportation,

  and/or mechanical services in connection with restoration of power in Puerto Rico after the

  hurricanes, including installing, maintaining, servicing, and fueling generators. Initially, some were

  paid a day rate by Kallberg, but were then switched to hourly pay, paid him an overtime rate, as well

  as some “fringe” pay. Even though in certain instances the overtime rate was 1.5 times the regular

  hourly rate; it did not incorporate the fringe pay and as a result the overtime rate was improper.

      46.           Ojeda and the Putative Class Members had no power to hire or fire other workers. All

  aspects of their work were controlled by Kallberg and Louis Berger. Kallberg and Louis Berger

  retained the authority to hire and fire, they issued pay, supervised, controlled, and directed Ojeda and

  the Putative Class Members, and they controlled all aspects of Ojeda and the Putative Class Members’

  job activities.

      47.           Kallberg and Louis Berger set Ojeda and the Putative Class Members’ rates of pay and

  work schedule and prohibited them from working other jobs for other companies while they were

  working on jobs for Kallberg. Kallberg and Louis Berger directly determined Ojeda and the Putative



                                                      13
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 14 of 23



  Class Members’ opportunity for profit and loss. Ojeda and the Putative Class Members’ earning

  opportunity was based on the number of days Kallberg scheduled them to work.

      48.         Kallberg and Louis Berger ordered the hours and locations Ojeda and the Putative

  Class Members worked, tools used, and rates of pay received.

      49.         Ojeda and the Putative Class Members were economically dependent on Kallberg and

  Louis Berger during their employment.

      50.         Ojeda and the Putative Class Members did not incur operating expenses like rent,

  payroll, marketing, and insurance.

      51.         No real investment was required of Ojeda or the members of the Putative Class to

  perform their jobs; they did not bring building supplies, tools, or equipment to the island. These items

  were provided by Kallberg and Louis Berger or its clients.

      52.         The job functions of Ojeda and the members of the Putative Class were primarily

  manual labor/technical in nature, requiring little to no official training, much less a college education

  or other advanced degree.

      53.         The members of the Putative Classes did not have any supervisory or management

  duties. Finally, for the purposes of their overtime claims, the members of the Putative Class

  performed substantially similar job duties related to repair work and maintenance on generators for

  use in Puerto Rico’s recovery efforts.

      54.         Ojeda performed routine transportation, manual, and technical labor duties that were

  largely dictated by Kallberg and Louis Berger and/or their clients.

      55.         All of the members of the Putative Classes performed the same or similar job duties

  and are subjected to the same or similar policies and procedures, which dictate the day-to-day activities

  performed by each person.

      56.         The members of the Putative Class also worked similar hours and were denied



                                                     14
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 15 of 23



  overtime as a result of the same illegal pay practice. They all worked in excess of 40 hours each week

  and were often scheduled for 12 hour shifts for weeks at a time. Instead of paying them overtime,

  Kallberg paid the members of the Putative Classes a day-rate or an inappropriate overtime rate and

  misclassified them as independent contractors.

     57.         Kallberg’s policy of failing to properly pay its independent contractors, including

  Ojeda, violates the FLSA because these workers are, for all purposes, employees performing non-

  exempt job duties.

     58.         Because Ojeda and the Putative Class Members were misclassified as independent

  contractors by Kallberg and/or paid the incorrect overtime rate, they should receive the correct

  amount of overtime for all hours that they worked in excess of 40 hours in each workweek.

     59.         Kallberg’s day-rate system and fringe pay practices violate the FLSA because Ojeda

  and the Putative Class Members did not receive the correct amount of pay for hours worked over 40

  hours each week.

                                       VI.     FLSA VIOLATIONS

     60.         As set forth herein, Kallberg has violated, and are violating, Section 7 of the FLSA, 29

  U.S.C. § 207, by employing employees in an enterprise engaged in commerce or in the production of

  goods for commerce within the meaning of the FLSA for workweeks longer than 40 hours without

  compensating such employees for their employment in excess of 40 hours per week at rates no less

  than 1 and ½ times the regular rates for which they were employed.

     61.         Kallberg knowingly, willfully, or in reckless disregard carried out this illegal pattern or

  practice of failing to pay the Putative Class Members overtime compensation. Kallberg’s failure to pay

  overtime compensation to these employees was neither reasonable, nor was the decision not to pay

  overtime made in good faith.




                                                     15
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 16 of 23



      62.         Accordingly, Ojeda and the Putative Class Members are entitled to overtime wages,

  plus liquidated damages, attorney’s fees and costs.

                                      VII. PUERTO RICO VIOLATIONS

      63.         Ojeda brings this claim under Puerto Rico law as a Rule 23 class action.

      64.         Puerto Rico law requires employers like Kallberg to pay employees at one and one-

  half (1.5) times the regular rate of pay for hours worked in excess of forty (40) hours in any one week.

  Kallberg was subject to Puerto Rico Law and Ojeda and the Puerto Rico Class Members are entitled

  to overtime pay under this law. P.R. Laws Ann. tit. 29 § 271 et seq (“Law 379”).

      65.         Kallberg has violated Puerto Rico law by failing to compensate their employees for

  hours worked in excess of 40 hours per week at rates less than 1 and ½ times the regular rates for

  which they were employed.

      66.         Puerto Rico Code 29 L.P.R.A. § 171, et seq., limits the deductions that can be taken

  from a worker's wages. Kallberg made illegal deductions from the wages of Ojeda and the Putative

  Class Members. These deductions were not authorized and were done willfully.

      67.         Puerto Rico Code 29 L.P.R.A. § 173 requires employers to pay their employees for all

  hours worked, at intervals not to exceed 15 days. If employee is dismissed from work, he must be paid

  no later than the next official payday. Kallberg regularly and willfully failed to properly pay Ojeda and

  the Putative Class Members and failed to do so in the time required. Puerto Rico Code provides that

  employers who violate the provisions of this act are liable to affected employees for unpaid wages,

  liquidated damages of an amount equal to the amount owed, costs, attorney's fees, and other

  appropriate relief. 29 L.P.R.A. § 177.

      68.         Puerto Rico Code 29 L.P.R.A. § 185a, et seq., applies to protect workers from wrongful

  discharge. Any employee who is terminated without just cause is entitled to mandatory severance

  under Puerto Rico law. “Just cause for discharge of an employee shall be understood to be that which



                                                     16
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 17 of 23



  is not based on legally prohibited reasons and on a whim of the employer.” 29 L.P.R.A. § 185b.

  Kallberg willfully violated these statutes when Ojeda or the Putative Class Members were terminated

  without just cause and not paid the required severance.

      69.         Puerto Rico Code 29 L.P.R.A. § 250 et seq., mirrors the federal requirements for

  minimum wage. On several occasions, Kallberg failed to pay members of the class for hours worked.

  These class members regularly performed manual labor for 10 and 12 hour periods per day but were

  underpaid or not paid for altogether for this work. Kallberg willfully violated these sections by failing

  to pay Ojeda and the Putative Class Members for all hours worked.

      70.         Puerto Rico Code 29 L.P.R.A. § 271, et seq., mandates that regular working hours

  for non-exempt employees are eight (8) hours per day, and forty (40) hours per week. All hours

  worked in excess of eight hours in any work day or forty hours in a week must be compensated as

  overtime. 29 L.P.R.A. § 273(a), §274. Kallberg willfully violated these sections by failing to properly

  compensate Ojeda and the Putative Class Members for all hours actually worked in excess of eight

  per day or forty per week. Ojeda and the Putative Class Members regularly worked in excess of 12

  hours per day, 6-7 days per week.

      71.         Puerto Rico Code 29 L.P.R.A. § 283 regulates the meal periods granted to workers.

  All non-exempt employees are entitled to 1 hour for a meal, to be taken between the third and sixth

  consecutive hours of work. An “employer who requires or allows an employee to work for a period

  longer than five (5) consecutive hours, without providing a meal period, must pay the employee an

  extraordinary compensation for the time worked” at a rate of one and a half times the regular rate of

  pay. Id. Kallberg willfully violated this section by requiring or failing to allow Ojeda and the Putative

  Class Members their regular meal periods.

      72.         Puerto Rico Code 29 L.P.R.A. § 501, et seq., requires employers to pay workers who

  have worked a certain number of hours a bonus (commonly called a “Christmas Bonus”). This



                                                     17
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 18 of 23



  bonus is provided in addition to any other wages or benefits of any other kind to which an employee

  is entitled. Id. Kallberg employed the requisite number of workers, but willfully failed to pay a bonus

  to those Putative Class Members who qualified.

      73.         As a result of Kallberg’s willful violations of the applicable Puerto Rico Labor Laws,

  Ojeda and the Putative Class Members are entitled to recover their respective unpaid compensation,

  liquidated damages (double damages), as provided for by the Puerto Rico Labor Law, attorneys' fees

  and costs, pre- and post- judgment interest, and such other legal and equitable relief as this Court deems

  just and proper.

      74.         Accordingly, Ojeda and the Puerto Rico Class Members are entitled to overtime wages

  under Puerto Rico law in an amount equal to 1 and ½ times their rate of pay, plus liquidated damages,

  attorney’s fees and costs.

                        VIII. CLASS AND COLLECTIVE ACTION ALLEGATIONS

      75.         Ojeda incorporate all previous paragraphs and alleges that the illegal pay practices

  Kallberg imposed on Ojeda were likewise imposed on the Putative Class Members.

      76.         Numerous individuals were victimized by this pattern, practice, and policy which is in

  willful violation of the FLSA and Puerto Rico law.

      77.         Numerous other individuals who worked with Ojeda indicated they were improperly

  classified as independent contractors, paid in the same manner, performed similar work, and were not

  properly compensated for all hours worked as required by state and federal wage laws.

      78.         Based on their experiences and tenure with Kallberg, Ojeda is aware that Kallberg’s

  illegal practices were imposed on the Putative Class Members. At this time, dozens employees of

  Kallberg have opted in to this litigation.

      79.         The members of the Day Rate Class were all improperly classified as independent

  contractors and not afforded the overtime compensation when they worked in excess of 40 per week.


                                                     18
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 19 of 23



      80.         The members of the Hourly Class were all improperly classified as independent

  contractors and not paid the correct rate for their hours worked in excess of 40 per week.

      81.         Kallberg’s failure to pay appropriate wages and overtime compensation at the rates

  required by federal law result from generally applicable, systematic policies, and practices which are

  not dependent on the personal circumstances of the Putative Class Members.

      82.         Ojeda’s experiences are therefore typical of the experiences of the Putative Class

  Members.

      83.         The specific job titles or precise job locations of the various members of the Putative

  Class Members do not prevent class or collective treatment.

      84.         Ojeda has no interests contrary to, or in conflict with, the Putative Class Members.

  Like each member of the Putative Class, Ojeda has an interest in obtaining the unpaid overtime wages

  owed under federal law.

      85.         A class and collective action, such as the instant one, is superior to other available

  means for fair and efficient adjudication of the lawsuit.

      86.         Absent this action, many members of the Putative Class likely will not obtain redress

  of their injuries and Kallberg will reap the unjust benefits of violating the FLSA and Puerto Rico law.

      87.         Furthermore, even if some of the members of the Classes could afford individual

  litigation against Kallberg, it would be unduly burdensome to the judicial system.

      88.         Concentrating the litigation in one forum will promote judicial economy and parity

  among the claims of individual members of the classes and provide for judicial consistency.

      89.         The questions of law and fact common to each of the Putative Class Members

  predominate over any questions affecting solely the individual members. Among the common

  questions of law and fact are:




                                                     19
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 20 of 23



                  a) Whether Kallberg employed the members of the Classes within the meaning of

                      the FLSA or state law;

                  b) Whether the members of the Classes were improperly misclassified as independent

                      contractors;

                  c) Whether Kallberg’s decision to classify the members of the Classes as independent

                      contractors was made in good faith;

                  d) Whether Kallberg’s decision to not pay the correct amount for overtime to the

                      members of the Classes was made in good faith;

                  e) Whether Kallberg’s violation of the FLSA was willful; and

                  f) Whether Kallberg’s illegal pay practices were applied uniformly to all members of

                      the Classes.

      90.         Ojeda’s claims are typical of the claims of the Putative Class Members. Ojeda and the

  Putative Class Members sustained damages arising out of Kallberg’s illegal and uniform employment

  policy.

      91.         Ojeda knows of no difficulty that will be encountered in the management of this

  litigation that would preclude its ability to go forward as a class or collective action.

      92.         Although the issue of damages may be somewhat individual in character, there is no

  detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

  collective action treatment.

                                           IX.     JURY DEMAND

      93.         Ojeda demands a trial by jury.

                                          X.      RELIEF SOUGHT
      94.         WHEREFORE, Ojeda prays for judgment against Kallberg as follows:




                                                      20
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 21 of 23



              a.    For an Order designating the Day Rate Class as a collective action and

                    permitting the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all

                    similarly situated individuals with instructions to permit them to assert timely

                    FLSA claims in this action by filing individual Consents to Sue pursuant to 29

                    U.S.C. § 216(b);

              b.    For an Order designating the Hourly Class as a collective action and permitting

                    the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

                    individuals with instructions to permit them to assert timely FLSA claims in

                    this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

              c.    For an Order pursuant to Section 16(b) of the FLSA finding Kallberg liable

                    for unpaid back wages due to Ojeda and the Putative Classes for liquidated

                    damages equal in amount to their unpaid compensation;

              d.    For an Order designating the state law classes as class actions pursuant to Fed.

                    R. Civ. P. 23;

              e.    For an Order appointing Ojeda and his counsel as Class Counsel to represent

                    the interests of the both the federal and Puerto Rico Class;

              f.    For an Order awarding attorneys’ fees, costs and pre- and post-judgment

                    interest; and

              g.    For an Order granting such other and further relief as may be necessary and

                    appropriate.




                                               21
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 22 of 23



  Dated:      New York, New York
              April 26, 2021




                                     Respectfully submitted,


                                     /s/ Dana Cimera
                                     Dana M. Cimera
                                     FITAPELLI & SCHAFFER, LLP
                                     Dana M. Cimera
                                     28 Liberty Street, 30th Floor
                                     New York, NY 10005
                                     Telephone: (212) 300-0375

                                     Michael A. Josephson
                                     Texas Bar No. 24014780
                                     Richard M. Schreiber
                                     State Bar No. 24056278
                                     Andrew Dunlap
                                     Texas Bar No. 24078444
                                     JOSEPHSON DUNLAP, LLP
                                     11 Greenway Plaza, Suite 3050
                                     Houston, Texas 77046
                                     713-352-1100 – Telephone
                                     713-352-3300 – Facsimile
                                     mjosephson@mybackwages.com
                                     adunlap@mybackwages.com
                                     rschreiber@mybackwages.com

                                     AND


                                     Richard J. (Rex) Burch
                                     Texas Bar No. 24001807
                                     BRUCKNER BURCH, PLLC
                                     8 Greenway Plaza, Suite 1500
                                     Houston, Texas 77046
                                     Telephone:     (713) 877-8788
                                     Telecopier:    (713) 877-8065
                                     rburch@brucknerburch.com




                                       22
Case 0:21-cv-61071-RKA Document 1 Entered on FLSD Docket 05/19/2021 Page 23 of 23



                                   CERTIFICATE OF SERVICE

          I served a copy of this document on all counsel of record via the Court’s ECF system and the
  Federal Rules of Civil Procedure on April 26, 2021.


                                                   /s/ Dana Cimera
                                                   Dana Cimera




                                                  23
